ORDER

PER CURIAM.
AND NOW, this 7th day of August, 1998, the Petition for Allowance of Appeal is granted, limited to the following issue:
Does Respondent operate entirely free from private profit motive as required by Hospital Utilization Project v. Commonwealth of Pennsylvania, 507 Pa. 1, 487 A.2d 1306 (1985), for purposes of tax-exempt status?
This case is consolidated with Pinnacle Health Hospitals v. Dauphin County Bd. of Assessment Appeals, et al., 552 Pa. 199, 713 A.2d 1142, for purposes of oral argument.